292 S.W.3d 612 (2009)
James E. BENNETT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70115.
Missouri Court of Appeals, Western District.
September 29, 2009.
Rugh Sanders, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Robert J. Bartholomew, Esq., Jefferson City, MO, for respondent.
Before: Division One: ALOK AHUJA, Presiding Judge, JAMES M. SMART and LISA WHITE HARDWICK, Judges.
Prior report: 201 S.W.3d 86.

ORDER
PER CURIAM.
James Bennett appeals from the denial of his Rule 29.15 motion, following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the denial of post-conviction relief. Rule 84.16(b). AFFIRMED.